                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KDE/KCB                                            271 Cadman Plaza East
F.#2015R00270                                      Brooklyn, New York 11201



                                                   December 20, 2019

By Hand and ECF

Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Andrew Campos
                      Criminal Docket No. 19-575 (FB)

Dear Judge Block:

               The government respectfully submits this letter pursuant to the Court’s
direction at the December 19, 2019 conference on the defendant Andrew Campos’s appeal
from the Honorable Ramon E. Reyes, Jr.’s permanent order of detention (the “December 19
Conference”). The government sets forth below: (1) its assessment of certain aspects of
Campos’s proposed bail package; (2) its position on additional, technological conditions that
may be imposed if Campos is released; and (3) responses to certain arguments made by
Campos at the December 19 Conference. For the reasons set forth below and in its prior
filings, the government maintains that there are no combination of conditions that can
reasonably assure Campos’s compliance with the terms of release and therefore he should be
detained pending trial.

I.     The Defendant’s Proposed Bail Package

               Since the December 19 Conference, the government has interviewed
Campos’s proposed sureties and assessed the properties proffered as collateral. With one
exception, the government has no reason to doubt the adequacy of the proposed properties.1

       1
         During the December 19 Conference, counsel stated that Paul Lembo, Campos’s
father-in-law, and his wife are willing to post as collateral their home that has “almost a
million dollars in equity.” Dec. 19 Conf. Tr. at 7. Counsel has since stated that the appraisal
for Mr. and Mrs. Lembo’s home indicates that it is worth approximately $700,000 (with no
mortgage). The government does not believe that an additional property with more equity is
                As to the proposed sureties, the government submits that at least one does not
carry adequate moral suasion that, in light of all the facts and circumstances of the case, is
sufficient to ensure Campos’s compliance with the terms of release. Specifically, Mario
Simone has offered to pledge his home as security. Mr. Simone, however, stated to the
government that although he has known Campos since childhood, they do not speak
regularly, and only see each other when Mr. Simone, who lives in Nanuet, New York, comes
to the Arthur Avenue section of the Bronx. Mr. Simone also stated that he earns only
approximately $30,000 in seasonal work at a hotel in Ocean City, Maryland. Therefore,
while the government does not question Mr. Simone’s desire to serve a surety, his lack of a
current, close relationship with Campos reduces the moral suasion he would hold over
Campos to ensure compliance with all terms of release.

II.    The Court’s Inquiries About Monitoring Campos’s Home

              During the December 19 Conference, and in light of the concerns about
Campos’s obstruction of justice and threat (economic or otherwise) of future criminality, the
Court inquired of the parties and Pretrial Services about the feasibility of installing listening
devices and video monitoring equipment throughout Campos’s home to ensure his
compliance with all terms of release. The government has conferred with counsel for
Campos, who have indicated that they object to the installation of such devices throughout
the home.2 Instead, they have proposed other measures, which the government submits still
cannot ensure Campos’s compliance with all the terms of release.

               Specifically, Campos has indicated he is willing to (1) give Pretrial Services
and the government access to his video surveillance equipment that monitors the exterior of
his home3; and (2) permit Pretrial Services to install monitoring software on Campos’s
personal electronic devices and have his other family members password-protect their own
devices. Although the government requests that these conditions be imposed if Campos is




necessary – as it believes that no combination of conditions can reasonably assure Campos’s
compliance with any terms of release – but notes this for the Court’s consideration.
       2
        Pretrial Services has also informed the government that it does not believe such
monitoring would be technologically feasible, and for the reasons stated at the December 19
Conference, the government also believes this would not be appropriate.
       3
         Counsel for Campos have agreed to ensure that the equipment allows for live
monitoring and access to historical video footage for the maximum possible time. Counsel
for Campos have also agreed that, if not already in existence, Campos would install video
surveillance cameras outside the whole perimeter of the home.


                                                2
granted bail, it respectfully submits that they do not sufficiently ensure compliance with all
terms of release.

                The first proposed, additional condition does nothing to ameliorate against the
risk that Campos can use a cellular telephone – particularly a disposable phone that can be
easily purchased at many local stores – to communicate with prohibited persons, commit
crimes or otherwise continue to manage the affairs of the Gambino organized crime family.
Although monitoring the video system might inform the government about who enters the
home, it does not reveal what they might bring or what they might discuss with Campos
while inside. It would also not permit an investigation if the government learns about illicit
activity that occurred longer ago than the system’s retention period, whatever that might be.
Therefore, this measure would not sufficiently – or reasonably – assure Campos’s
compliance with the terms of release.

               The same is true for the installation of monitoring software on Campos’s
electronic devices. This would also not prevent anyone from bringing Campos a new device
unknown to the government or Pretrial Services and of course does not capture any in-person
conversations Campos might have. Even over monitored equipment, the software does not
capture audio calls. See Dec. 19 Conf. Tr. at 16-17. Further, asking Campos’s family
members to promise not to give their father or husband access to their devices shifts all
responsibility for compliance to Campos and his family, and does so in a way that makes
oversight of that compliance by Pretrial Services or the government almost impossible.
Indeed, Campos’s history demonstrates that he cannot be trusted to abide by court-imposed
conditions in light of, among other things, his role in the violations of Martino’s and Fiore’s
supervised release conditions. See Gov. Detention Memo., ECF Dkt. No. 17, at 20-21, 23.

               In any event, these additional, proposed conditions amount to creating a “self-
funded private jail[]” that would be unavailable to defendants of lesser means, which the
Second Circuit had explicitly, and recently, forbid. United States v. Boustani, 932 F.3d 79,
82 (2d Cir. 2019); see also United States v. Millan, 4 F.3d 1039, 1049 (2d Cir. 1993) (stating
that “[h]ome detention and electronic monitoring at best elaborately replicate a detention
facility without the confidence of security such a facility instills” and, absent extensive
resources from the government, forces “protection of the community [to] be left largely to
the word of [the defendants]”).

III.   Arguments Raised at the December 19 Conference

            Finally, the government responds to certain arguments made by Campos at the
December 19 Conference.

              First, Campos claimed that he does not pose any future risk of dangerousness
because his carpentry firm, CWC Contracting Corp. (“CWC”), has been “[put] out of
business by the Government’s Indictment here” and so “[t]here is no longer any access that




                                               3
Mr. Campos has to continue to be an economic threat for any of the crimes charged here.
That company is out of business.” Dec. 19 Conf. Tr. at 22.

                Even if CWC may be in the process of being replaced at various construction
projects, that does not preclude a finding that Campos poses a risk of future economic
dangerousness, which Congress has directed can constitute a danger to the community. See
Senate Report at 3195 (“[L]anguage referring to safety of the community refers to the danger
that the defendant might engage in criminal activity to the detriment of the community . . . .
The Committee intends that the concern about safety be given a broader construction than
merely danger of harm involving physical violence.”). For one thing, Campos can easily
have associates – who are at his disposal given his high-ranking position in the Gambino
organized crime family – commit crimes on his behalf despite the fact that the CWC entity
may not pose a continuing threat. Indeed, Campos is associated with other businesses and
has other significant assets – which he did not disclose during his Pretrial Services interview
– through which Campos can continue to commit crimes. For instance, Campos, together
with co-defendant Michael Tarul, are signatories to a bank account held in the name of CAM
East Enterprises, Inc., which has had activity through at least September 2019. Similarly,
Campos has a bank account at Sterling National Bank that, as recently as October 2019, he
used to withdraw over $100,000 from CWC. Therefore, these significant assets and other
potential business ventures show that even if CWC is winding down, Campos can still
commit other crimes – in addition to posing a risk of obstructing the ongoing prosecution and
investigation. See generally Gov. Detention Memo. at 18-19, 20-21.

               Second, the government writes to again distinguish United States v. Persico,
376 F. App’x 155 (2d Cir. 2010), on which Campos again relied at the December 19
Conference. See Dec. 19 Conf. Tr. at 27-28. Campos stated that the defendant in that case
was “alleged to be a long-standing member of [an] organized crime family,” see Dec. 19
Conf. Tr. at 27, but in fact he was only an associate, not an inducted member, of La Cosa
Nostra (“LCN”), see 376 F. App’x at 156. Regardless, the defendant there did not have a
criminal history, and many of the meetings with LCN members and associates cited by the
government were with blood members of his family. See 376 F. App’x at 156. In any event,
the Court declined to reverse the district court’s finding of dangerousness, instead remanding
for reconsideration in light of the court’s legal error in applying a presumption of
dangerousness, which of course is not present here. See id. at 156-57.




                                              4
IV.   Conclusion

             Accordingly, for the foregoing reasons, the government respectfully submits
that Campos’s appeal from Judge Reyes’s order of detention should be denied.


                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:      /s/
                                                Keith D. Edelman
                                                Kayla C. Bensing
                                                Assistant U.S. Attorneys
                                                (718) 254-6328/6279

cc:   Clerk of Court (by ECF)
      Defense Counsel (by ECF)




                                            5
